 



Exhibit 10.20

POLO RALPH LAUREN CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

     THIS AGREEMENT (the “Agreement”), is made effective as of the 23rd day of
July, 2002, (hereinafter called the “Date of Grant”), between Polo Ralph Lauren
Corporation, a Delaware corporation (hereinafter called the “Company”), and
Roger N. Farah (hereinafter called the “Participant”):

R E C I T A L S:

     WHEREAS, the Company has adopted the Polo Ralph Lauren Corporation 1997
Long-Term Stock Incentive Plan (the “Plan”), which Plan is incorporated herein
by reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan or, where
specifically referenced, the Amended and Restated Employment Agreement between
the Company and the Participant effective as of the date hereof (the “Employment
Agreement”); and

     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the option provided for
herein (the “Option”) to the Participant pursuant to the Plan and the terms set
forth herein.

     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

     1. Grant of the Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of 400,000 Shares,
subject to adjustment as set forth in the Plan. The purchase price of the Shares
subject to the Option shall be $18.22 per Share (the “Exercise Price”). The
Option is intended to be a non-qualified stock option, and is not intended to be
treated as an option that complies with Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”).

     2. Vesting.

          (a) Subject to the Participant’s continued employment with the
Company, the Option shall vest and become exercisable with respect to one third
(1/3) of the Shares initially covered by the Option on each of the second, third
and fourth anniversaries of the Date of Grant (each, an “Option Vesting Date”).

          At any given time, the portion of the Option which has become vested
and exercisable as described above (or pursuant to Sections 2(b) or (d) below)
is hereinafter referred to as the “Vested Portion.”

          (b) If the Participant’s employment with the Company is terminated due
to the Participant’s normal retirement at or after age 65, then the Option shall
continue to vest on the

 



--------------------------------------------------------------------------------



 



schedule provided in Section 2(a) above, subject to the Participant’s not
engaging in any “Competitive Activity” (as defined in Section 3(a) below).

          (c) If the Participant’s employment with the Company is terminated by
the Participant for Good Reason (as defined below) or by the Company without
Cause (as defined below) (other than as a result of the Company’s election not
to extend the Term of the Employment Agreement as contemplated by Section 2 of
the Employment Agreement, or by reason of death or Disability (as defined
below)), the Option shall vest with respect to the greater of (x) the percentage
of the Option that otherwise would have vested on the next Option Vesting Date
if no such termination had occurred and (y) the percentage of the Option so
that, in the aggregate, 200,000 Shares subject to the Option would then be
vested hereunder.

          (d) If the Participant’s employment with the Company is terminated for
any reason other than that expressly described in Section 2(b) or 2(c) above,
the Option shall, to the extent not then vested, be canceled by the Company
without consideration and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 3(a).

          (e) Notwithstanding any other provision of this Agreement to the
contrary, in the event of a Change of Control (either as defined in the
Employment Agreement or in the Plan) the Option shall, to the extent not then
vested and not previously canceled, immediately become fully vested and
exercisable as contemplated by Section 13 of the Plan.

     3. Exercise of Option.

          (a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:

               (i) the tenth anniversary of the Date of Grant;

               (ii) in the event of the Participant’s termination of employment
due to death or Disability, then the third anniversary of the date of the
Participant’s termination of employment;

               (iii) in the event of the Participant’s termination of employment
due to the Participant’s normal retirement at or after age 65, then the third
anniversary of the date of the Participant’s termination of employment;

               (iv) in the event of the Participant’s termination of employment
due to the Participant’s early retirement at or after age 55 with at least
7 years of service with the Company and its affiliates, then the earlier of
(x) the first anniversary of the date of the Participant’s termination of
employment and (y) the Participant’s engagement in a Competitive Activity;

               (v) in the event of the Participant’s termination of employment
by the Participant for Good Reason (as defined below) or by the Company without
Cause (as defined

2



--------------------------------------------------------------------------------



 



below) (other than as a result of the Company’s election not to extend the Term
of the Employment Agreement as contemplated by Section 2 of the Employment
Agreement, or by reason of death or Disability (as defined below)), then the
later of (x) the expiration of the Term (as defined in the Employment Agreement,
determined without regard to any earlier termination or further extensions
thereof) or (y) the first anniversary of the Participant’s termination of
employment;

               (vi) in the event of the Participant’s termination of employment
by the Company for Cause or due to the Participant’s voluntary resignation other
than for Good Reason, then the date of the Participant’s termination of
employment; and

              (vii) notwithstanding paragraphs (ii), (iii), (iv), (v), and (vi),
above, in the event a Change of Control (either as defined in the Employment
Agreement or in the Plan) shall have occurred prior to the date of the
Participant’s termination of employment, the Option shall be exercisable until
the later of (x) the applicable period set forth in paragraph (ii), (iii), (iv),
(v), or (vi), above, depending on the reason for termination, or (y) the later
of (A) the expiration of the remaining Term (as defined in the Employment
Agreement, determined without regard to any earlier termination or further
extensions hereunder) or (B) the first anniversary of the date of such Change of
Control.

     For purposes of this agreement:

     “Cause” shall have the meaning given in the Employment Agreement; and

     “Competitive Activity” shall mean the Participant’s direct or indirect
(i) engagement in any “Competitive Business” (as defined below) for his or her
own account, (ii) entering into the employ of, or rendering of services to, any
person engaged in a Competitive Business, or (iii) becoming interested in any
entity engaged in a Competitive Business, directly or indirectly as an
individual, partner, shareholder, officer, director, principal, agent, employee,
trustee, consultant, or in any other relationship or capacity; provided that the
Participant may own, solely as an investment, securities of any entity which are
traded on a national securities exchange if the Participant is not a controlling
person of, or a member of a group that controls such entity and does not,
directly or indirectly, own 2% or more of any class of securities of such
entity; and

     “Competitive Business” shall mean “Competitive Business” as defined in any
employment agreement then in effect between the Participant and the Company or
if not defined therein or, if there shall be no such agreement, the design,
manufacture, sale, marketing or distribution of branded or designer apparel and
other products in the categories of products sold by, or under license from, the
Company or its affiliates within the United States; and

“Disability” shall have the meaning given in the Employment Agreement; and

     “Good Reason” shall have the meaning given in the Employment Agreement.

          (b) Method of Exercise.

3



--------------------------------------------------------------------------------



 



               (i) Subject to Section 3(a), the Vested Portion of the Option may
be exercised by delivering to the Company at its principal office written notice
of intent to so exercise or by delivering such notice to the Company by such
other method as may be permitted by the Committee; provided that the Option may
be exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Exercise Price. The payment of the
Exercise Price may be made in cash, or its equivalent, or (x) by exchanging
Shares owned by the Participant (which are not the subject of any pledge or
other security interest and which have been owned by the Participant for at
least 6 months), (y) subject to such rules as may be established by the
Committee, through delivery of irrevocable instructions to a broker to sell the
Shares otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the aggregate exercise price, or
(z) with the consent of the Committee in its sole discretion, by the promissory
note and agreement of the Participant providing for the payment with interest of
the unpaid balance accruing at a rate not less than needed to avoid the
imputation of income under Code Section 7872 and upon such terms and conditions
(including the security, if any therefor) as the Committee may determine, or by
a combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such aggregate
exercise price.

               (ii) Notwithstanding any other provision of the Plan or this
Agreement to the contrary, the Option may not be exercised prior to the
completion of any registration or qualification of the Option or the Shares
under applicable state and federal securities or other laws, or under any ruling
or regulation of any governmental body or national securities exchange that the
Committee shall in its sole discretion determine to be necessary or advisable.

               (iii) Upon the Company’s determination that the Option has been
validly exercised as to any of the Shares, the Company shall issue certificates
in the Participant’s name for such Shares. However, the Company shall not be
liable to the Participant for damages relating to any delays in issuing the
certificates to him, any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.

               (iv) In the event of the Participant’s death, the Vested Portion
of the Option shall remain exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 3(a). Any heir or legatee of
the Participant shall take rights herein granted subject to the terms and
conditions hereof.

     4. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or an Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

4



--------------------------------------------------------------------------------



 



     5. Legend on Certificates. The certificates representing the Shares
purchased by exercise of the Option shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

     6. Transferability. Except as otherwise determined by the Committee
pursuant to its authority under Section 14(a)(iii) of the Plan, during the
Participant’s lifetime, the Option is exercisable only by the Participant and
the Option may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

     7. Withholding.

          (a) The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any payment due or transfer made under the Option or
under the Plan or from any compensation or other amount owing to a Participant
the amount (in cash, Shares, other securities, other Awards or other property)
of any applicable withholding taxes in respect of the Option, its exercise, or
any payment or transfer under the Option or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.

          (b) Without limiting the generality of clause (i) above, the
Participant may satisfy, in whole or in part, the foregoing withholding
liability by delivery of Shares owned by the Participant (which are not subject
to any pledge or other security interest and which have been owned by the
Participant for at least 6 months) with a Fair Market Value equal to such
withholding liability or by having the Company withhold from the number of
Shares otherwise issuable pursuant to the exercise of the option a number of
Shares with a Fair Market Value equal to such withholding liability.

     8. Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

     9. Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the

5



--------------------------------------------------------------------------------



 



     Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

     10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

     11. Option Subject to Plan. By accepting this Agreement and the Award
evidenced hereby, the Participant agrees and acknowledges that the Participant
has received and read a copy of the Plan. The Option is subject to the Plan. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

     
ROGER FARAH
  POLO RALPH LAUREN CORPORATION
 
   
 
   
     /s/ Roger Farah     
  By:      /s/ Mitchell Kosh          
 
   

  Title: Senior Vice President Human Resources

6